Case 1:21-cr-00292-RCL Document 40 Filed 04/15/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Vv. Case No. 1:21-cr-292-RCL

CHRISTOPHER JOHN WORRELL,
Defendant.

 

ORDER

Yesterday, the Court entered an order [35] excluding time under the Speedy Trial Act and
continuing the defendant’s arraignment. Because the order disclosed that the defendant has tested
positive for COVID-19, the Court filed the order under seal to protect the defendant’s medical
privacy.

Today, the defendant publicly filed a brief in the D.C. Circuit disclosing the same
information. Appellant’s Emergency Appeal at 1 n.1, United States v. Worrell, No. 21-3020 (D.C.
Cir. Apr. 15, 2021). Therefore; there is no longer any reason to maintain yesterday’s order under

seal,

Accordingly, the Clerk of Court is DIRECTED to unseal the order.

_—

IT IS SO ORDERED. C
has Ci Towle.

Date: | The fot ; Royce C. Lamberth
United States District Judge
